ACCEPTED
                                                                                        01-15-00184-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  10/20/2015 5:49:51 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                               No. 01-15-00184-CR

                                        In the                        FILED IN
                                                               1st COURT OF APPEALS
                                 Court of Appeals                  HOUSTON, TEXAS
                                       For the                 10/20/2015 5:49:51 PM
                               First District of Texas         CHRISTOPHER A. PRINE
                                                                        Clerk
                                     At Houston

                               

                                    No. 1370633
                             In the 180th District Court
                              Of Harris County, Texas

                               

                         JOVANTE CHARLES BANKS
                                 Appellant
                                    V.
                           THE STATE OF TEXAS
                                 Appellee

                               

                STATE’S MOTION FOR EXTENSION OF TIME
                WITHIN WHICH TO FILE APPELLATE BRIEF

                               

TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) and

38.6(d), moves for an extension of time within which to file its appellate brief. In

support of its motion, the State submits the following:
1.   Appellant was convicted for the offense of aggravated sexual assault
     of a child and sentenced to 14-years confinement.

2.   Appellant filed written notice of appeal on February 13, 2015.

3.   Appellant filed his brief on September 3, 2015.

4.   The State’s reply brief is due on October 5, 2015.

5.   The State seeks an extension until November 20, 2015, to file its
     brief.

6.   This is the State’s first request for an extension in this case.

7.   The following facts are relied upon to show good cause for the
     requested extension:

     My completion of this brief has been delayed by my
     work on two other appellate briefs this past month, as
     well as by my recent preparation for and presentation of
     an oral argument. I also have four other briefs due in the
     coming month.




                                   2
      WHEREFORE, the State prays that this Court will grant the requested

extension.

                                             Respectfully submitted,

                                             /s/ Dan McCrory

                                             DAN MCCRORY
                                             Assistant District Attorney
                                             Harris County, Texas
                                             1201 Franklin, Suite 600
                                             Houston, Texas 77002-1901
                                             (713) 755-5826
                                             TBC No. 13489950
                                               mccrory_daniel@dao.hctx.net

                         CERTIFICATE OF SERVICE

      This is to certify that I requested that a copy of this document be served on

appellant’s lawyer via TexFile at the following email address:

      Joshua S. Hill
      Attorney at Law
      josh@notguiltytx.com



                                             /s/ Dan McCrory
                                             DAN MCCRORY
                                             Assistant District Attorney
                                             Harris County, Texas
                                             1201 Franklin, Suite 600
                                             Houston, Texas 77002-1901
                                             (713) 755-5826
                                             TBC No. 13489950

Date: October 20, 2015


                                         3